                                                                             r""

                                                                             I     may 2 4 2019
                                              2:19mj     lO

                                                                        I                             ■
AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Jason E. Bmmbelow, being duly sworn, depose and state as follows:

                                      1. INTRODUCTION


        1.     I am a Special Agent employed by the United States Department of Homeland

Security, U.S. Immigration and Customs Enforcement("ICE"), Homeland Security

Investigations(HSI). I am assigned to the HSI office in Norfolk, Virginia. I have been

employed as a Special Agent with HSI since January of 2008. I am currently assigned to work

on the Hampton Roads Human Trafficking Task Force within the Norfolk, Virginia Division of

HSI. My experience includes the investigation of cases involving human trafficking and the use

offacilities ofinterstate and foreign commerce in furtherance of such crimes. I am a graduate

ofthe Federal Law Enforcement Training Center's Criminal Investigator Training Program and

the U.S. Immigration and Customs Enforcement Special Agent Training Program. I have

received training in the investigation of criminal violations offederal law within the jurisdiction

of HSI, and I have received specialized training in the investigation of human trafficking.

Additionally, I have received training and gained experience in arrest procedures, search warrant

applications, the execution of searches and seizures, and various other criminal laws and

procedures.

       2.      As a federal agent, I am authorized to investigate violations oflaws ofthe United

States and to execute warrants issued under the authority ofthe United States.

       3.      This affidavit is submitted in support of a criminal complaint and arrest warrant

charging defendant Timothy Gary WILLIAMS with Sex Trafficking of a Minor, in violation of

18 U.S.C. § 1591(a). Specifically, between in and about December 2018, and on or about
February 7, 2019, within the Eastern District of Virginia and elsewhere, in and affecting

interstate commerce,did knowingly recruit, entice, harbor, transport, provide, obtain, and

maintain a Minor Female Victim,(hereinafter "MFV"),knowing and in reckless disregard ofthe

fact that means offorce, threats offorce, fraud, coercion, and a combination ofsuch means,

would be used to cause MFV to engage in commercial sex acts, in violation of 18 U.S.C. §

1591(a).

       4.      This affidavit is based on my personal observations during the course ofthis

investigation, information conveyed to me by other law enforcement officials, my review of

records, documents and other physical evidence obtained during this investigation, and

interviews of witnesses. This affidavit contains information necessary to support a finding of

probable cause, but does not include each and every fact observed by me or known by the

government.

                                  IL   LEGAL AUTHORITY


       5.      18 U.S.C. § 1591(a), in pertinent part, prohibits whoever knowingly, in or

affecting interstate or foreign commerce,recruits, entices, harbors, transports, provides, obtains,

advertises, maintains, patronizes, or solicits by any means a person, knowing or in reckless

disregard ofthe fact that means offorce, threats offorce, fraud, coercion or any combination of

such means will be used to cause the person to engage in a commercial sex act, or that the person

has not attained the age of 18 years and will be caused to engage in a commercial sex act, shall

be punished.




                                                                                                   \
                                  III. PROBABLE CAUSE


A.     Discovery of Prostitution Activities


       6.     On or about February 6, 2019, HSI Special Agents received information from the

National Human Trafficking Hotline(NHTH)about the possible sex trafficking of a minor. The

NHTH has a phone number where members ofthe public provide tips on potential sex and labor

trafficking. After receiving a human trafficking tip, the NHTH then forwards this information

to appropriate authorities. The February 6,2019 tip stated that a MFV was being prostituted

from a hotel in the Eastern District of Virginia. The tip reported that the MFV was experiencing

severe physical abuse from the trafficker, and the trafficker was moving the MFV to hotels

within Norfolk, VA.

       7.     The tip listed the name ofthe MFV. The tip also stated that the MFV was 17

years old. The tip also identified the trafficker as Timothy Gary WILLIAMS. The tip listed

multiple hotels in which WILLIAMS trafficked the MFV. The tip said WILLIAMS,29, had

trafficked the MFV since December 2018, The tip listed the name and contact number of the

individual that provided this information to the National Human Trafficking Hotline.

B.     Interview of the Tipster


       8.     On February 6,2019,1 spoke to the source of the National Human Trafficking

Hotline Tip (hereinafter "LL")via telephone. Among other things, LL said the following:

        a.    LL said WILLIAMS was prostituting the MFV. WILLIAMS maintained control
              ofthe MFV's cellular telephone.

       b.     LL has known the MFV for several years. LL witnessed the MFV communicate
              with sex customers. There are online prostitution ads for the MFV on a site
              called "skipthegames.com." LL saw online prostitution ads for the MFV as
              recently as yesterday. LL texted the number listed on the MFV's online ad.
              Someone replied to LL's text with a message asking if LL was a "cop."
       c.     LL said WILLIAMS recently bonded out ofjail. The MFV provided the money
              to bail WILLIAMS out ofjail. WILLIAMS assaulted the MFV soon after his
              release from jail.

       d.     LL said WILLIAMS rents hotel rooms where he prostitutes the MFV.
              WILLIAMS pays cash for these rooms. WILLIAMS and the MFV might be
              staying at a specific motel(the Motel)on Military Highway in Norfolk, VA.

       9.     On February 7,2019, HSI Special Agents encountered the MFV in a motel in

Virginia Beach. This hotel was close to the Virginia Beach/Norfolk border.

       10.    On February 8,2019, myselfand a NPD Detective interviewed LL at her residence

in Norfolk, VA. Among other things, LL said the following:

       a.     LL has known the MFV for approximately 4 years. LL said WILLIAMS and the
              MFV had a relationship. The MFV stayed with LL while WILLIAMS was in jail.
              During this time, LL saw the MFV communicate with sex customers.

       b.     After WILLIAMS bonded out ofjail, WILLIAMS took the MFV to different hotels
              in or around Norfolk, VA. LL visited the MFV at these hotels. LL witnessed
              WILLIAMS physically assault the MFV at a Motel on or about February 2, 2019.
              LL has witnessed WILLIAMS hit the MFV and pull the MFV's hair. LL said
              WILLIAMS once physically beat the MFV so badly LL thought the MFV needed
              medical treatment.


       c.     WILLIAMS prostituted the MFV and another girl. WILLIAMS took photographs
              of the MFV to use in online prostitution advertisements. LL saw prostitution
              advertisements for the MFV on a web site called "skipthegames.com." LL said
              she saw one prostitution advertisement for the MFV that said sex customers could
              pay a higher fee to have sex with the MFV without a condom.

       11.    I know form training and experience that some human traffickers use violence as a

means ofkeeping women that they prostitute compliant. Based on this information, I assert there

is probable cause to believe that WILLIAMS used violence as a means of conditioning the MFV

to continue earning money for him through prostitution.
C.     Recovery of the MFV on February 7,2019

       12.    On February 7, 2019 a Norfolk Police Department(NPD)detective went to the

Motel, which was actually located in Virginia Beach, VA,to try to locate the MFV. After

speaking to Motel employees, the NPD Detective learned that the MFV and WILLIAMS were

staying in a room ofthe Motel. HSI Special Agents and officers from the Virginia Beach Police

Department(VBPD)then responded the Motel.

       13.    After arriving at the Motel,I saw the MFV in front ofroom 131. Myself and

another HSI Special Agent made contact with the MFV to confirm her identity. After

determining the identity ofthe MFV,officers from the VBPD arrived to investigate.

       14.    After field interviews and an investigation, VBPD determined there was probable

cause that WILLIAMS was prostituting the MFV at the Motel. VBPD transported the MFV and

WILLIAMS to the VBPD's Detective Bureau for processing and interviews.

D.     Interview of Timothy WILLIAMS on February 7,2019

       15.    On February 7, 2019, VBPD Detectives interviewed WILLIAMS. I was present

during this interview. The VBPD Detectives advised WILLIAMS of his rights, pursuant to

Miranda, prior to questioning. Among other things, WILLIAMS said the following:

       a.     WILLIAMS knew the MFV was a minor and that the MFV was having sex with
              men in exchange for money. WILLIAMS said he would assist the MFV in
              scheduling appointments with sex customers.

       b.     WILLIAMS used the money that the MFV earned from prostitution to pay
              purchase food, marijuana, and to pay the cost of hotel rooms. WILLIAMS said
              he would sometimes grab the MFV during arguments. WILLIAMS said he
              would "Yolk her up" when he referred to grabbing the MFV.
E.     Interview of the MFV on February 7.2019

       16.    On February 7, 2019, VBPD Detectives interviewed the MFV. I was present for

portions ofthis interview. Among other things, the MFV told the interviewers:

       a.     The MFV said she and WILLIAMS were in a relationship. While dating, the
              MFV said WILLIAMS would take her to different hotels in Norfolk and Virginia
              Beach. The MFV engaged in commercial sex at these hotels.

       b.     The MFV said WILLIAMS took photographs of her nude. These nude
              photographs were posted in online prostitution ads for the MFV. WILLIAMS
              assisted the MFV in scheduling dates with sex customers. WILLIAMS also
              provided the MFV with security while the MFV saw sex customers. WILLIAMS
              assaulted the MFV multiple times. Sometimes, WILLIAMS hit the MFV with
              objects. WILLIAMS would assault the MFV if she did not give WILLIAMS
              enough money from her prostitution earnings or if the MFV tried to leave
              WILLIAMS.


       c.     The MFV said she gave WILLIAMS money that she earned from prostitution.
              WILLIAMS used this money to purchase food, drugs, and to pay for hotel rooms.

F.     Review of messages in One of the MFV*s Cellular Telephones

       17.    During her interview with VBPD,the MFV said she owned two cellular

telephones that were found in her possession. The MFV said she would let WILLIAMS use one

ofthese cellular telephones while she was on dates with sex customers. This allowed the MFV

to be able to communicate with WILLIAMS.


       18.    On February 7, 2019,the MFV gave VBPD consent to search two cellular

telephones that were in her possession when HSI Special Agents and VBPD detectives

encountered her. I found numerous text conversations where MFV was discussing prostitution

and customers with WILLIAMS,an example of which is as follows:

       a.     There was a telephone number stored in one ofthe MFV's cellular phones under
              the contact name "husband." The MFV said the contact name "husband"
              referred to WILLIAMS.




                                                                                        0
       b.      The MFV sent several messages to WILLIAMS. In one of these messages, the
               MFV wrote,"You ain't shit go get a job and stop making me pop my pussy for
               you... you are supposed to help your girl not live off her Im doing it for us but
               damn I feel like its for you. Leave my money Calling the police and letting them
               know all these marks are from you."

       c.      There were other messages between the user ofthis phone and the contact name
               "husband." Some of these messages appeared to involve scheduling
               appointments between the MFV and sex customers. The following is an example
               of such a conversation:


               Husband: Someone wants to com for 70. For 15 mins.


               1621 (MFV): Ok do it. Is they coming forreal bae

               Husband: Ok and idk he asking for address now

               1621: Ok


               Husband: I said are you coming foreal he said yes imready. He said he'd be
               25mins


       19.     Based on training and experience, I assert there is probable cause to believe that

the above conversations were about prostitution. I suspect that "70" refers to the amount of

money that the MFV charged a sex customer, and I believe that"ISmins" is the length oftime

that the MFV spent planned to spend with a sex customer.

G.     Interview of Motel Assistant Manager on February 20,2019

       20.     On February 20, 2019 I interviewed an assistant manager at the Motel. Among

other things, the assistant manager said the following:

       a.      The assistant manager was familiar with WILLIAMS,and the assistant manager
               knew the police arrested WILLIAMS on February 7, 2019. The assistant
               manager said WILLIAMS checked into the Motel on January 5,2019. A girl
               stayed with WILLIAMS at the Motel. The assistant manager provided the same
               nickname for this girl that the MFV uses. The assistant manager overheard
               WILLIAMS say that he and the MFV stayed at a different, specified hotel (the
               Hotel) before they checked into the Motel.




                                                                                                    r'
         b.    The assistant manager said WILLIAMS also checked into the Motel on February
               5, 2019. The MFV stayed with WILLIAMS during this visit to the Motel.

         c.    WILLIAMS always paid cash for rooms at the Motel. The MFV could not
               reserve rooms at the Motel because the MFV did not have identification. At the
               time of his arrest, WILLIAMS and the MFV were staying in the room of another
               hotel patron.

         d.    The assistant manager overheard an argument between the MFV and
               WILLIAMS. This argument happened in the lobby of the Motel. The argument
               started after WILLIAMS saw a message in the MFV's phone about the MFV
               performing a specific sex act with someone. The assistant manager heard the
               MFV tell WILLIAMS that she performed this sex act so that she and WILLIAMS
               could afford food and a place to stay. The assistant manager heard the MFV say
               that she engaged in prostitution to support WILLIAMS and herself.

         e.    The assistant manager once tried to persuade the MFV to stop engaging in
               prostitution. The MFV began to cry. The MFV said she needed to find a job so
               that she could quit prostitution.

         f.    The assistant manager confronted WILLIAMS about his relationship with the
               MFV. The assistant manager told WILLIAMS that he was too old to be involved
               with the MFV.


         21.   According to reports firom the VBPD,a registry search ofthe Motel showed that

WILLIAMS reserved a room at the Motel fi*om January 5, 2019 to January 8, 2019. The same

VBPD report noted that a registry search ofthe Hotel, located at 5708 Northampton Blvd,

showed that WILLIAMS booked a room at the Hotel form January 15, 2019 until January 19,

2019. The VBPD reported also stated that employees at the Motel said WILLIAMS and the
     j



MFV frequently stayed in the rooms of other guests at the hotel.

H.       Interview of H.L» on February 22,2019

         22.   On February 22, 2019, myself and a NPD Detective interviewed H.L.at her

residence in Norfolk, VA. At the time ofthe interview,the MFV was staying at H.L.'s residence.

Among other things, H.L. told the interviewers:


                                                   8


                                                                                                r
              H.L. said she knew the MFV was involved in prostitution. H.L. saw text
              messages in which the MFV discussed prostitution. H.L. said the MFV saw sex
              customers in her(         's) residence

       b.     H.L. said WILLIAMS was callin^he MFV from the Virginia Beach Detention
              Center. The MFV was accepting WILLIAMS' calls on her cell phone. Levison
              said WILLIAMS often screams at the MFV during these calls.

I.     Interview of S.Y. on February 22« 2019

       23.    On February 22, 2019, myself and a NPD Detective interviewed S.Y. at his

residence in Norfolk, VA. Among other things, S.Y. said the following:

       a.     S.Y. was aware that the MFV was involved in prostitution. S.Y. also knew
              WILLIAMS. The MFV recently put money on WILLIAMS prisoner account.

       b.     S.Y. said WILLIAMS has been violent with the MFV.              S.Y. witnessed
              WILLIAMS push the MFV down to the ground at a Motel hotel on Northampton
              Blvd.


J.     Review of WILLIAMS^ Recorded Jail Calls

       24.    During this investigation, I reviewed recorded calls that WILLIAMS made to the

MFV from the Virginia Beach Detention Center. Among other things, this review found the

following relevant information:

       a.     On February 7, 2019, WILLIAMS called the MFV. During this conversation,
              WILLIAMS acknowledged that the MFV was a minor.

       b.     On February 7, 2019, WILLIAMS called the MFV. The MFV stated that she
              was a minor during this call. WILLIAMS also told the MFV that they need to
              "ride this shit together." WILLIAMS also told the MFV not to let the police
              scare her with words.

       c.     On February 8,2019, WILLIAMS called the MFV. WILLIAMS asked the MFV
              for help in paying his bond. WILLIAMS told the MFV that "they" are trying to
              scare her. The MFV told WILLIAMS that "they" know about the abuse. The
              MFV said she could not lie about the abuse because she had a medical exam.
              The MFV also told WILLIAMS that "they" have evidence of a "play" coming in
              her text messages.
d.   On February 11, 2019, WILLIAMS called the MFV. The MFV told WILLIAMS
     that the "FBI" is watching her. WILLIAMS said to the MFV "don't tell them
     people shit."

e.   On February 11, 2019, WILLIAMS called the MFV. The MFV told WILLIAMS
     that she could not help WILLIAMS because she is a minor. The MFV told
     WILLIAMS "they" are investigating him. WILLIAM told the MFV not to let
     "them" scare her.


f.   On February 11, 2019, WILLIAMS called the MFV. WILLIAMS told the MFV
     not to let the detectives scare her. WILLIAMS and the MFV discussed the fact
     that WILLIAMS was being charged because the MFV is underage. WILLIAMS
     said he wanted the MFV to testify in court that the detectives were threatening
     her.


g.   On February 15,2019, WILLIAMS called the MFV. During the conversation,
     WILLIAMS asked the MFV what the "fuck" she was doing talking to detectives.

h.   On February 15,2019, WILLIAMS called the MFV. During the conversation,
     WILLIAMS said he knew the MFV was testifying against him. The MFV told
     WILLIAMS that she put clothes on WILLIAMS back and took WILLIAMS
     shopping.

i.   On February 16, 2019, WILLIAMS called the MFV. WILLIAMS told the MFV
     to stop talking to the detectives. WILLIAMS instructed the MFV to tell the
     detectives that she did not want to talk to them anymore.

j.   On February 16, 2019, WILLIAMS called the MFV. WILLIAMS asked the
     MFV if she could get him a care package. The MFV told WILLIAMS that she
     already put all her money on WILLIAMS'telephone account.

k.   On February 16, 2019, WILLIAMS called the MFV. . WILLIAMS told the MFV
     that he needs money put on his telephone account. The MFV told WILLIAMS
     that she could not do anything because "they" are on her ass. WILLIAMS
     continued to talk to the MFV about the importance of getting money.

1.   On February 18, 2019, WILLIAMS called the MFV. The MFV told
     WILLIAMS that she had an appointment to answer more questions.
     WILLIAMS instructed the MFV to tell "them" that she does not have "shit" to
     say. WILLIAMS told the MFV to tell a lawyer that "they" are threatening to
     charge her with prostitution if she does not cooperate with them. WILLIAMS
     told the MFV that his lawyer said everything falls on the MFV. WILLIAMS
     said the only thing law enforcement may get him on was knowing that the MFV
     was a minor.


                                    10


                                                                                    at
       m.     On February 18,2019, WILLIAMS called the MFV. The MFV mentioned an
              older, white male. The MFV told WILLIAMS that she had her brother and
              another individual went outside while she "did it." The MFV said she got her
              half and said she had $300. WILLIAMS asks the MFV why she did not think
              about him. WILLIAMS told the MFV that she could have given him $100 of
              this money.

       n.      On February 18,2019, WILLIAMS called the MFV. The MFV told
               WILLIAMS that her aunt told the detectives information about her and
               WILLIAMS. WILLIAMS said,"fiick them." WILLIAMS told the MFV that
              she did not have to answer the detectives' questions. WILLIAMS continued to
              tell the MFV not to talk to the detectives.


       o.     On February 18, 2019 WILLIAMS called the MFV. WILLIAMS instructed the
              MFV to start recording everything to use as evidence to help his defense.
              WILLIAMS told the MFV that if she did not do this, he would start thinking that
              the MFV had something to do with what happened to him. WILLIAMS told the
              MFV that "they" did not have "shit" on him. WILLIAMS said that they are
              trying to see if the MFV would be "retarded" enough to say something about him.
              WILLIAMS said they are looking at the MFV because she is 17. WILLIAMS
              asked the MFV if stuff was still "booming." WILLIAMS then told the MFV
              that he was speaking in "code." The MFV said it was but she had to lay low for
              a little bit. The MFV said they knew she was doing it and they could still be
              watching her. WILLIAMS told the MFV to stick with him on this.

       p.     On February 20, 2019 WILLIAMS called the MFV. During the call,
              WILLIAMS told someone in the background that his girl is 17 years old.

K.     Review of Online Advertisements on Skipthegames.com

       25.    On or about May 15, 2019, as well as prior times during this investigation, I

reviewed online advertisements on the website skipthegames.com. During this review, I found

the following relevant information:

       26.    1 found two online advertisements that listed xxx-xxx-0176 as the advertisement's

contact number. I searched for this number because the National Human Trafficking Hotline tip

stated that the MFV was being posted on skipthegames.com with a contact Text-Now number of



                                               11
xxx-xxx-0176. The tip also stated that there were nude photographs of the MFV in these ads.

The search ofthis number on skipthegames.com revealed the following two advertisements:

       a.      I found one advertisement with a post date on February 5, 2019. The title ofthis
               posting was "Always Sweet." The posting contained photographs of a girl, to
               include photographs ofthe girl's nude vagina, breasts and buttocks. This posting
               did not contain photographs ofthe girl's face. The advertisement stated that the
               girl was available for "incall" and "outcall" appointments. The advertisement
               stated that the girl would accept payment in cash, and the advertisement listed
               several sexual services that the girl was willing to perform. This advertisement
               was posted for the city of Norfolk, VA.

       b.      I found a second advertisement with a post date of February 6,2019. The title of
               this posting was also "Always Sweet." The posting contained the same nude
               photographs that the February 5, 2019 posting contained. This photograph did
               not contain photographs ofthe girl's face. This advertisement also said the girl
               was available for "incall" and "outcall" appointments. This advertisement stated
               that the girl would accept payment in cash, and the advertisement listed several
               sexual services that the girl was willing to perform. This advertisement was
               posted for the city of Norfolk, VA.

       27.     The above postings did not contain photographs ofthe girl's face. However,

these postings contained the same number, xxx-xxx-0176, that LL told the NHTH was listed on

the online advertisements for the MFV. The date on these postings was both the day before and

the same that LL contacted the NHTH. The location for these posting was Norfolk, VA. Based

on this information,I suspect that the above photographs were ofthe MFV.

       28.    I also searched skipthegames.com for additional postings ofthe MFV prior from

January 2019 until February 7,2019. During this search, I found multiple postings advertising

that appeared to be advertising the MFV for prostitution, including:

               a. I found an advertisement with a post date of January 30, 2019. The title on
                  this posting was "Independent Honeybee." I saw photographs ofthe MFV on
                  this posting. The MFV was wearing lingerie in these photographs. The
                  posting said the MFV was available for "incalls." The posting stated that the
                  MFV was on Northampton Blvd. The advertisement said the MFV would
                  accept payment in cash, and the advertisement listed a variety of sexual

                                               12
                  services that the MFV was willing to perform. This advertisement was
                  posted for the city ofNorfolk.

               b. I found an advertisement with a post date of January 26,2019. The title on
                  this posting was "Independent Honeybee." I saw photographs ofthe MFV on
                  this posting. In one photograph, the MFV was sitting on a bed in a
                  suggestive pose with her buttocks partially exposed. The posting said the
                  MFV was available for "incalls." The posting stated that the MFV was on
                  Northampton Blvd. The advertisement said the MFV would accept payment
                  in cash, and the advertisement listed a variety of sexual services that the MFV
                  was willing to perform. This advertisement was posted for the city of
                  Norfolk.


               c. I found an advertisement with a post date of January 24, 2019. The title on
                  this posting was "Independent Honeybee." I saw photographs of a girl on
                  this advertisement. In one of these photographs, the girl was nude from the
                  waist down,and the photograph showed the girl laying on her side on a bed
                  with an exposed buttock. The posting said the girl was available for
                  "incalls." The posting stated that the girl was on Northampton Blvd. The
                  advertisement said the girl would accept payment in cash, and the
                  advertisement listed a variety of sexual services that the MFV was willing to
                  perform. This advertisement was posted for the city of Norfolk.

       29.     The posting I described in the above paragraph did not contain any pictures ofthe

girl's face. However,the title ofthis posting,"Independent Honeybee" was the same title as

prior postings in which I was able to recognize the MFV. Additionally, the location of

"Northampton Blvd" on this posting is the same street on which HSI Special Agents first

encountered the MFV. Based on this information, I suspect that the photographs posted in this

posting are photographs of the MFV.

       30.     Based on training and experience, I know that the term "incalls" refers to

appointments where sex customers travel to an appointment. I have also learned that the term

"outcalls" refers to appointments where someone will travel to a sex customer for an

appointment.



                                               13
L.      Review of the Second Cellular Telephone searched bv VBPD

        31.     I have reviewed a download ofthe second cellular telephone that was in the

possession of the MFV when myself and the VBPD encountered her on February 7, 2019.

Among other things, I have found the following relevant information:

        a.      I saw a topless photograph ofthe MFV. This appeared to be the same topless
                photograph that was on the January 28,2019 advertisement that I saw on
                skipthemgames.com.

        b.      I saw a photograph of a girl that was lying on her side on a bed with her buttocks
                exposed. This appeared to be the same photograph posted on the January 24,
                2019 advertisement that I saw on skipthegames.com.

        c.      I saw a photograph ofthe MFV sitting on a bed,in a suggestive pose, with her
                buttocks partially exposed. This appeared to be the same photograph that was
                posted on the January 26, 2019 advertisement that I saw on skipthegames.com.

        32.     I saw other photographs on the MFV's cellular telephone that were consistent

with photographs I saw posted on online prostitution advertisements. The MFV was in various

stages of undress in these photographs. Some ofthese photographs also showed images of a

girl's genatalia.

        33.     During her February 7, 2019, interview with VBPD,the MFV told the

interviewers that WILLIAMS took some pictures of her while she was nude. WILLIAMS took

these photographs because it was difficult for the MFV to get the correct "angle" for the

photographs. The MFV said some of these nude images were posted on online prostitution

advertisements.




                                                14
                                          IV. CONCLUSION


       34.     Based on the facts set forth above, I respectfully submit that there is probable

cause to believe that the defendant committed the offense of Sex Trafficking of a Minor.

Specifically,from in or about December           lo on or about February 7, 2019, within the

Eastern District of Virginia and elsewhere, defendant Timothy WILLIAMS,in and affecting

interstate commerce,did knowingly recruit, entice, harbor, transport, provide, obtain, and

maintain a minor,the MFV,knowing and in reckless disregard of the fact that the person has not

attained the age of 18 years and will be caused to engage in a commercial sex act, in violation of

Title 18, United States Code, Section 1591(a).

       35.     Accordingly, I request that a complaint and arrest warrant be issued charging

Timothy Gary WILLIAMS with such offense.

                                             FURTHER AFFIANT SAYETH NOT.



                                              lason E. Brumbelow, Special Agent
                                             U.S. Department of Homeland Security
                                             U.S. Immigration and Customs Enforcement
                                             Homeland Security Investigations




Subscribed and sworn to before me on MayC^^,2019


uSiTEi
  IITED STATEST^AGISTRATE JUDGE




                                                  15
